The disabilities and extensive suspension of legal personality, imposed upon married women by the ancient common law, are so far removed by statute, and by change of customs and conditions of society from which common law is largely derived, as to present no obstacle to the maintenance of this action by the plaintiff against his wife. Clough v. Russell,55 N.H. 279. Her agreement was valid as a contract for a marriage settlement in his favor; and her conveyance to Ladd was a fraud upon that settlement. Under the former law, the husband, acquiring by marriage great and immediate rights in his wife's property, was entitled to relief against her fraudulent antenuptial conveyance of property which she had represented herself to him to be possessed of. 1 Story Eq., s. 273. And for the purposes of this case, the legal capacities of the plaintiff and his wife being equal, her antenuptial promise, in consideration of marriage, is as binding as his, and equally enforceable by process of law. Specific performance of her agreement for the use of her land may be enforced to prevent a fraud being practised upon him by his wife's inducing him to expend his money in valuable improvements on the faith of her agreement, and then depriving him of the benefit of them, and securing them or the proceeds of them for herself. On this ground gifts of land are enforced, as well as contracts for the sale of land. Browne Stat. of Frauds, s. 491 a. It was not necessary that the plaintiff should take exclusive possession of the farm. He was not to dispossess her. It is enough, that, having such use of the farm, in pursuance of her agreement, as the agreement contemplated, he made substantial improvements, with her knowledge and assent, on the faith of the agreement. And for specific execution, the injunction asked by him against both defendants is all appropriate process.
Demurrer overruled.
BINGHAM and ALLEN, JJ., did not sit. *Page 475